Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.1.	Applicant’s election without traverse of Group (I), Claims 1-13 and 19 and election of Single disclosed Species as a Method for polymerization of β- Butyrolactone in presence of specific catalyst in the reply filed on December 16, 2021 is acknowledged. 
2.2.	In same Response Applicant canceled Claims 14-18 and amended Claims 2-5 for clarity. Therefore, no New Matter has been added with Amendment filed on December 16, 2021. 
2.3.	Upon further consideration and search, requirement to elect Single disclosed Specie has been withdrawn in view of the Allowable subject matter elected for examination. (see Reasons for Allowance below).
 2.4.	 Examiner contacted Applicant's representative Mr. Jarvholm (see Interview Summary attached) in order to resolve outstanding issue with respect to structural formula of Claim 13 and Abstract filed on June 17, 2020. 
2.5.	Consequently, on February 17, 2022 Applicant filed Supplemental Amendment to resolve both issues. Thus, supplemental amendment is acknowledged and accepted.    
2.6. 	As a result of both Amendments, Claims 1-13 and 19 are in condition for allowance. Abstract filed on February 17, 2022 is accepted.  
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
Kodama – Prior art of Record), but was not known for use in polymerization of  β- Butyrolactone.  It is also known that similar, but structurally different catalysts can be used for polymerization of cyclic esters and specifically Butyrolactones ( see for example, Bouyahyi et al "  Exploring Electronic versus Steric Effects in Stereoselective Ring-Opening Polymerization of Lactide and b-Butyrolactone with Amino-alkoxybis ( phenolate)–Yttrium Complexes".  However, no Prior art of Record provide any teachings or even suggestions to modify catalyst used by ( Bouyahyi by incorporation of two Oxazoline groups in disclosed  Amino-alkoxybis (
phenolate)–Yttrium Complex. Therefore, Applicant's claimed subject matter directed to Process for polymerization of β- Butyrolactone in presence of specific catalyst, comprising rare earth metal and chiral ligand ( BINOL-BOX ligand as known in the art)  according to Formula I of Claim 1 was found novel and unobvious over available Prior art of Record. Thus, claims 1-13 and 19 are allowed.

				    Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FRANCES TISCHLER/Primary Examiner, Art Unit 1765